Citation Nr: 0943347	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  05-23 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to an increased evaluation for postoperative 
herniated nucleus pulposus with degenerative joint disease, 
fusion of L5 - S1, right radiculopathy and a scar, currently 
evaluated as 40 percent disabling.

3.  Entitlement to an increased evaluation for chronic 
prostatitis, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
a donor site bone graft scar of the right iliac crest.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from November 1945 to 
November 1948 and from September 1951 to September 1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from May and November 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In May 2007, the Veteran testified during a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.  In August 2007, the Board remanded 
the Veteran's case to the RO for further evidentiary 
development.

In May 2007, the Veteran's representative filed a new claim 
on the Veteran's behalf for entitlement to service connection 
for a cervical spine disorder.  This matter is referred to 
the RO for appropriate development and adjudication.


FINDINGS OF FACT

1.  The objective and probative medical evidence 
preponderates against a finding that the Veteran has COPD 
related to a period of active military service, including any 
exposure to Agent Orange.  COPD is not one of the diseases 
subject to presumptive service connection based on exposure 
to Agent Orange.

2.  The objective and probative medical evidence of record 
includes the Veteran's complaints of pain, stiffness, and 
limited motion, but does not show that his service-connected 
postoperative herniated nucleus pulposus with degenerative 
joint disease, fusion of L5 - S1, right radiculopathy and a 
scar, is manifested by unfavorable ankylosis of the entire 
thoracolumbar spine or by incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.

3.  Giving the Veteran the benefit of the doubt, his service-
connected back disability is productive a mild neurological 
deficit of the right lower extremity. 

4.  Giving the Veteran the benefit of the doubt, the 
objective and probative medical evidence of record 
demonstrates that his service-connected chronic prostatitis 
is manifested by nighttime voiding no more than 3 to 4 times.

5.  Giving the Veteran the benefit of the doubt, the 
objective and probative medical evidence of record 
demonstrates that he has a tender and painful scar of the mid 
lower back with a curve to the right to include the right 
iliac crest scar with some underlying tissue loss and 
adherence, but the scar is not deep and does not cause 
limited motion in an area or areas exceeding 12 square inches 
(77 sq. centimeters (cm.)).

6.  Service connection is in effect for a herniated nucleus 
pulposus with degenerative joint disease at L5-S1, 
postoperative fusion L5-S1 and residual right radiculopathy 
and scar, evaluated as 40 percent disabling; chronic 
prostatitis, now evaluated as 20 percent disabling; a donor 
site bone graft scar at the right iliac crest, now evaluated 
as 10 percent disabling, and a right lower extremity 
neurological deficit, evaluated a 10 percent disabling 
herein.  The combined evaluation is 60 percent.

7.  The preponderance of the evidence is against finding that 
the Veteran's service-connected disabilities alone are so 
severe as to preclude all forms of substantially gainful 
employment consistent with his education and occupational 
background.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by the Veteran's 
active military service nor is it due to exposure to Agent 
Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  The schedular criteria for a rating in excess of 40 
percent for postoperative herniated nucleus pulposus with 
degenerative joint disease, fusion of L5 - S1, right 
radiculopathy and a scar are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.71a, Diagnostic Code (DC) 5293-5237 
(2009).

3.  Resolving doubt in the Veteran's favor, the schedular 
criteria for a separate 10 percent evaluation, but no more, 
for right-sided mild incomplete paralysis of the sciatic 
nerve have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.123, 4.124, 4.124a; Diagnostic Code 8520 
(2009).

4.  Resolving doubt in the Veteran's favor, the schedular 
criteria for a 20 percent rating, but no more, for chronic 
prostatitis, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 
C.F.R. §§ 3.102, 3.159, 4.115a, DC 7527 (2009).

5.  Resolving doubt in the Veteran's favor, the schedular 
criteria for a 10 percent rating, but no more, for a donor 
site bone graft scar of the right iliac crest are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3102, 
3.159, 4.7, 4.118, DCs 7801, 7804, 7805 (2009).

6.  The criteria for a total rating based upon individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 4.1, 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in August 2004, April 2005, and 
September 2007 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claim and notice of what part VA will attempt to obtain.  He 
was provided with notice of the specific rating criteria for 
his back and scar disabilities, and chronic prostatitis in 
June 2005.  He was provided notice in March 2006 
correspondence as to how effective dates are determined.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Information concerning the effective date for the increased 
ratings for chronic prostatitis and the iliac crest scar, and 
a compensable rating for a right lower extremity neurological 
deficit, granted herein, will be provided by the RO.  If the 
appellant then disagrees with the RO's action, he may appeal 
that decision.  The claim was readjudicated in June 2009.  
Thus, any timing error was cured and rendered nonprejudicial.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case [SSOC], is 
sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims 
and did in fact participate. Washington v. Nicholson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records and examination reports, and personal hearing 
testimony.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims files show, or fails to show, with 
respect the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

A. Service Connection for COPD

The Veteran alleges that he currently suffers from COPD and 
variously asserts that it is the result of his exposure to 
Agent Orange during his time in Vietnam.  In a July 2004 
written statement, he reported that he was diagnosed with 
COPD in the "late" 1970s and, in August 2004, said that he 
was exposed to Agent Orange in approximately 1965 or 1966.  
During his May 2007 Board hearing, he indicated that his lung 
problem was due to flying in un-pressurized aircraft but said 
that a physician had not told this to him (see hearing 
transcript at page 6).  He said smoked cigarettes in service 
and stopped in 1973 when he had shortness of breath and COPD 
(Id. at 14-15).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1131. For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied.  See 38 
C.F.R. § 3.309(e).  In this regard, it is noted that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  The diseases that are related to herbicide 
exposure include chloracne or other acneiform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcomas.  See 38 C.F.R. § 3.309(e) 
(2008).

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, it 
must be shown that the Veteran served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the Veteran must have been 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), or a nexus between the currently diagnosed 
disability and service must otherwise be established.  See 
Brock v. Brown, 10 Vet. App. at 162.

The Board will assume, for the limited purpose of this 
discussion, that the Veteran's active duty in the United 
States Air Force included service in Vietnam and that he was 
exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).

However, COPD is not among the diseases specified as a 
presumptive disease in 38 U.S.C.A. § 1116(a).  In addition, 
the Secretary has not determined, on the basis of sound 
medical and scientific evidence that a positive association 
exists between exposure to an herbicide agent, and the 
occurrence of COPD.  See 38 C.F.R. § 3.309(e).

Service medical records are not referable to complaints or 
diagnoses of, or treatment for, a respiratory disorder.  On a 
report of medical history completed in May 1968, when he was 
examined for retirement, the Veteran checked yes to having 
shortness of breath.  However, when examined at that time, 
his chest and lungs were normal, and results of a chest x-ray 
were negative.

Post service, when examined by VA in May 1969, the Veteran 
reported that he was in excellent health aside from a right 
leg limp.  Results of a chest x-ray taken at the time 
demonstrated a calcific ghon complex on the left without 
findings of current significance.

Subsequent VA and private medical records reflect differing 
opinions as to whether the Veteran has COPD.

Results of a chest x-ray taken by VA in April 1997 include an 
impression of mild COPD and a November 1997 VA outpatient 
record indicates that he had COPD.  However, results of a 
January 2003 chest x-ray taken by VA showed no active process 
and, in January 2004, chest x-ray results showed a stable 
chest.

Further, results of pulmonary function tests (PFTs) performed 
by VA in November 2004 were essentially normal.  At that 
time, the Veteran reported that he stopped smoking cigarettes 
35 years earlier, and gave a history of smoking three packs 
of cigarettes a day for 25 years.

A November 2004 private chest x-ray showed no evidence of 
acute cardiopulmonary process.

Private medical records from R.C., M.D., a pulmonary disease 
specialist, dated from November 2004 to March 2008, indicate 
that when first examined by Dr. R.C. in November 2004, it was 
noted that the Veteran had a history of COPD, smoked 4 packs 
of cigarettes daily for 25 years, and quit in 1973.  The 
Veteran gave a history of being diagnosed with COPD in the 
1970s for which he took prescribed medication.  He was fairly 
stable and results of breathing tests performed by VA 
initially showed mild COPD although recent PFTs showed normal 
spirometry.  The Veteran said his primary physician told him 
he did not have COPD and was advised to stop taking 
prescribed medications, but his symptoms returned.  The 
Veteran sought a second opinion as to whether he had COPD.  
Upon clinical examination, Dr. R.C. concluded that the 
Veteran had an obstructive airway disease but it was not 
possible to distinguish between asthma and COPD.  Subsequent 
office records include a diagnosis of COPD.

In December 2004 and February 2009 signed statements, Dr. R. 
C. reiterated his recent clinical findings and review of PFTs 
that showed normal spirometry, and opined that the Veteran 
had COPD that was well compensated under past treatment so 
PFTs were normal.  

In February 2009, the Veteran, who was 81 years old, 
underwent VA examination.  According to the examination 
report, the examiner reviewed the Veteran's medical records.  
The Veteran gave a history of undergoing a pulmonary 
evaluation in the 1970s at Orlando General Hospital.  Results 
of a chest x-ray taken in May 2008 showed a calcified 
granuloma in the left lung mid field.  Upon clinical 
examination, the VA examiner reported a normal respiratory 
physical examination; essentially normal PFTs for the 
Veteran's age; no evidence for obstructive respiratory 
defect, based on normal/increased PFTs ratio; no evidence for 
small airways disease based on normal PFT findings; and no 
evidence of intrinsic restrictive respiratory defect based on 
normal PFTs.  

The VA examiner further reported that the left lung calcified 
granuloma previously reported as "calcific Ghon complex" on 
the 1969 chest x-ray was an incidental imaging finding of no 
clinical significance and with no symptoms.  There was no 
disability or functional limitation due to the calcified 
granuloma and it would be speculative to report its etiology.  
She noted that the Veteran essentially lost a job due to lung 
disease.  The VA examiner said that there was no diagnosis of 
COPD and no evidence in the medical literature that supports 
COPD being caused by un-pressurized aircraft.

The Veteran has contended that service connection should be 
granted for COPD. While the medical opinions appear divided 
as to whether he currently has COPD, and assuming arguendo, 
for the limited purpose of his service connection claim, that 
the evidence shows that he currently has COPD, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  On 
the other hand, the record reflects that his lungs and 
respiratory system were normal on separation from service and 
the first post service evidence of record of COPD is from the 
mid-1970s, more five years after the Veteran's retirement 
from service.  As noted earlier, even if COPD would be 
currently present, service connection based on exposure to 
Agent Orange could not be granted as COPD is not listed as 
one of the diseases that could be subject to presumptive 
service connection on the basis of exposure to Agent Orange.  
In short, no medical opinion or other medical evidence 
relating the Veteran's COPD to service or any incident of 
service, including exposure to Agent Orange, has been 
presented.

The Veteran, as a lay person without medical training, does 
not meet the burden of presenting competent evidence as to 
medical cause and effect, or a diagnosis, merely by 
presenting his own statements.  While the Veteran can attest 
to factual matters of which he had first-hand knowledge, 
e.g., difficulty breathing, neither he nor any lay affiant is 
capable of making medical conclusions.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  There is no 
evidence showing, and the Veteran does not assert, that he 
has the medical training to provide competent medical 
evidence as to the etiology of the claimed COPD.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorders which caused and contributed to the Veteran's 
currently claimed COPD.  The preponderance of the evidence is 
therefore against the appellant's claim of entitlement to 
service connection for COPD.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



B. Increased Ratings

The present appeal involves the Veteran's claim that the 
severity of his service-connected back disability, chronic 
prostatitis, and iliac crest scar warrant higher disability 
ratings.  Disability evaluations are determined by the 
application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service- connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

The record reflects that, in a July 1968 rating decision, the 
RO granted service connection for a herniated nucleus 
pulposus at L5-S1, post operative, with radiculopathy and 
fusion, and awarded a 30 percent rating under DC 5293.  In a 
December 1968 rating decision, the RO characterized the 
Veteran's disability as postoperative herniated nucleus 
pulposus with degenerative joint disease, fusion of L5 - S1, 
right radiculopathy and a scar, and assigned a 40 percent 
rating.  At that time, the RO also granted service connection 
for chronic prostatitis, awarded a 10 percent rating under DC 
7527; and for a donor site bone graft scar of the right iliac 
crest, assigned a noncompensable evaluation under DC 7804.

In February 2004, the RO received the Veteran's formal claim 
for a TDIU (VA Form 21-8940) that was construed as a claim 
for an increased rating for his service-connected 
disabilities.

1. Above 40 Percent for Postoperative Herniated Nucleus 
Pulposus with Degenerative Joint Disease, Fusion of L5 - S1, 
Right Radiculopathy and a Scar 

During his May 2007 Board hearing, the Veteran complained of 
right leg pain, numbness, and tingling.  He said that he wore 
a back brace and had difficulty sitting and standing for 
extended periods (see hearing transcript at page 7). 

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2009). Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2009).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id. Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Court has held that 38 C.F.R. § 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2009); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.

The Board observes that the words "slight", "moderate", and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2009).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. §§ 4.2, 4.6 (2009).

In May 2004, the RO rated the Veteran's back disability under 
DC 5293-5237.

The current regulations under the general rating formula for 
rating spine disabilities, under 38 C.F.R. § 4.71a, provide 
that a 50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 40 percent 
evaluation is warranted for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2009).  These evaluations are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.  
Hence, the DeLuca factors are now contemplated in the rating 
assigned under the general rating formula.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  38 C.F.R. 
§ 4.71, Plate V (2009)

An intervertebral disc syndrome (currently Diagnostic Code 
5243 and formerly DC 5293) is to be evaluated either on the 
total duration of incapacitating episodes over the prior 12 
months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of any chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
A 40 percent evaluation is warranted for an intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the prior 12 months.  If there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a maximum 60 percent rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1) to revised Diagnostic Code 5243 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to an intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  The Veteran's medical records are devoid of any 
indication of incapacitating episodes having a total duration 
of at least six weeks during the past 12 months such as to 
warrant an increased rating.

Note (2) provides: When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Evaluate neurologic disabilities separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.  

Here, there is no objective medical evidence of record to 
reflect that the Veteran has unfavorable ankylosis of the 
entire thoracolumbar spine to warrant a 50 percent evaluation 
under the regulations currently in effect.  Nor is there 
evidence of favorable ankylosis of the spine.  Ankylosis, 
whether favorable or unfavorable, involves fixation of the 
spine.  Ankylosis is the immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  Lewis 
v. Derwinski, 3 Vet. App. 259 (1992).  Both in April 2004 and 
February 2009, VA examiners reported decreased range of 
motion, indicating that his spine was not ankylosed.  Nor did 
either examiner did provide any clinical evidence of 
unfavorable ankylosis of the entire thoracolumbar spine such 
as to warrant an increased rating.

The Veteran maintains that his back disability warrants a 
rating in excess of 40 percent.

When seen in the VA outpatient clinic in April 2004, the 
Veteran complained of increased back pain but denied 
radiation to the back pain and said he had changes to his 
right foot that were present since his surgery.

When examined by VA in April 2004, the Veteran, who was 76 
years old, complained of dull, constant back pain that did 
not radiate to his extremities and was increased by prolonged 
sitting.  He had constant right leg numbness that flared up 
after walking for up to one hour.  His last total 
incapacitation was two years earlier.  The Veteran wore a 
back brace when he mowed the lawn or vacuumed the house and 
did not use a cane.  He walked one half mile, and was able to 
drive for 45 minutes before he had to stop due to back pain.  
He was retired and enjoyed hiking and biking that he had 
reduced.  The Veteran said his right leg was weaker.

Objectively, examination of the Veteran's lumbar spine 
revealed straightening of the lumbar curvature, with along 
scar that measured 22 cm. from the L1 to the sacrum, 
extending laterally to the right side of the scrum.  It was 
tender on mild palpation.  Range of motion of the back was 
forward flexion to 90 degrees, backward extension to 0 
degrees, left lateral flexion to 10 degrees, right lateral 
flexion to 15 degrees, and lateral rotation was 30 degrees on 
both sides.  The Veteran was unable to walk on his toes or 
heels, or squat.  Left toe dorsiflexion and plantar flexion 
was essentially normal (5/5).  Right toe dorsiflexion was 4/5 
and plantar flexion was 0.  Knee and ankle jerks were 2+, 
bilaterally.  Right ankle jerk was 0 (absent).  There was 
diminished sensation on the right leg and foot and the right 
calf muscle was smaller by 2 cm.  Straight leg raising was 
negative.  Results of x-rays taken at the time showed bony 
fusion of L4, L5, and S1 and bony fusion of L5-S1, centrally.

Results of a magnetic resonance image (MRI) of the Veteran's 
lumbar spine taken by VA in August 2006 included an 
impression of diffuse advanced multilevel spondylosis of the 
lumbar spine.

When examined by VA in February 2009, the Veteran complained 
of low spine fatigue, decreased motion, stiffness, weakness 
and dull pain, but not spasms.  He had dull pain that 
radiated into his right hip and denied having flare-ups of 
spinal conditions or incapacitating episodes.  He was able to 
walk 1 to 3 miles and walked 1.5 miles on a treadmill five to 
seven days a week but would walk less outside on pavement or 
uneven ground.  

Objectively, the Veteran's posture was normal and his spine 
appeared symmetrical.  He limped favoring his right foot.  
There were no abnormal spinal curvatures, and there was no 
thoracolumbar spine ankylosis.  There was no spasm, atrophy, 
tenderness or weakness but there was guarding and pain with 
motion.  Motor examination revealed essentially normal hip 
flexion and extension, knee extension, and ankle dorsiflexion 
and plantar flexion.  There was diminished right great toe 
extension with normal muscle tone.  There was some muscle 
atrophy noted in the Veteran's right calf that measured 34.5 
cm. while his left calf measured 35 cm.  

Sensory examination in the upper extremities was essentially 
normal, in the lower extremities, there was some impairment 
to light touch on the right.  There was decreased pinprick 
and light touch at the L5-S1 dermatome.  Bilateral knee jerks 
were present as was left ankle jerk and bilateral plantar 
flexion.  Right ankle jerk was absent.  Range of motion of 
the thoracolumbar spine was flexion from 0 to 40 degrees; 
extension from 0 to 12 degrees; left and right lateral 
flexion each to 20 degrees, left and right lateral rotation 
each to 15 degrees, and there was objective evidence of pain 
on active range of motion.  The VA examiner reported 
objective evidence of pain following repetitive motion and 
additional limitations after three repetitions of range 
motion due to pain.  After repetitive motion, range of motion 
was flexion from 0 to 30 degrees, extension from 0 to 10 
degrees, lateral and right lateral flexion to 20 degrees, and 
left and right lateral rotation was to 15 degrees.  The VA 
examiner said that the reduced range of motion was not 
normal.

Further, it was noted that the Veteran had a surgical scar in 
his mid lower back with a curve to the right to include the 
right iliac crest scar that was "all one scar".  He 
complained that it was sometimes painful and it was tender to 
palpation on examination.  The total length was 24 cm. and it 
was .3 cm. at its widest.  In the center of the scar was a 5 
cm. long c cm. wide area of underlying tissue loss that was 1 
cm. deep.  The scar was not unstable but in the area of 
tissue loss it did adhere to underlying tissue.  The scar did 
not cause any functional limitation.

The diagnoses included herniated nucleus pulposus status post 
L5-S1 fusion with radiculopathy of the right lower extremity 
and surgical scar.  There was clinical evidence for active 
L5-S1 radiculopathy on current examination.  According to the 
VA examiner, effects of the Veteran's disability on 
occupational activities included decreased mobility, problems 
with lifting and carrying, decreased strength in the lower 
extremity, and pain, with a severe effect on his ability to 
travel and complete chores.  

In the VA examiner's opinion, the Veteran's spine condition 
should not preclude any employment or occupational duties 
with respect to light duty and sedentary activities.  His 
strength was normal except for his right great toe extension 
and, thus, he might not do well in employment that required 
walking over uneven ground.  Due to increased symptoms when 
sitting a long time, he may need to be given the opportunity 
to get up and walk around periodically; however he should be 
able to maintain employment of a light duty and/or sedentary 
nature.  The Veteran could do jobs with very light lifting 
from a lumbar spine standpoint.  There was no objective 
evidence that his service connected spine condition should 
preclude gainful employment. 

The Board finds that there is no objective medical evidence 
that the orthopedic manifestations of the Veteran's service-
connected back disability warrant a rating in excess of 40 
percent.  The objective medical evidence reflects that the 
spine disability is not manifested by unfavorable ankylosis 
of the entire thoracolumbar spine to warrant an increased 
rating.  This is so, because during the April 2004 VA 
examination, his forward flexion was to 90 degrees and, at 
the February 2009 VA examination, his forward flexion was to 
40 degrees (and to 30 degrees after repetitions), indicating 
that the Veteran's spine was not ankylosed.  There are no 
clinical records referable to a finding of unfavorable 
thoracolumbar ankylosis.  

With regard to establishing loss of function due to pain, the 
provisions of the general rating schedule for spinal 
disorders specifically provide that they are controlling 
whether or not there are symptoms of pain, and irrespective 
whether the pain radiates beyond that contemplated herein.

However, as previously discussed, the Veteran has variously 
complained of pain radiating into his right leg, as well as 
numbness in the right lower extremity.  While the Veteran 
denied radiating pain in April 2004, the VA examination 
report notes an absent right ankle jerk and diminished 
sensation to light touch in the right leg and foot and that 
his right calf muscle was smaller by 2 cm.  The record has 
also revealed the presence of clinical evidence for active 
L5-S1 radiculopathy on current examination in February 2009 
when impairment to light touch on the right lower extremity 
was noted with the absent right ankle jerk and diminished 
right great toe extension.

The Board finds that the medical evidence allows for a 
finding of mild neurological manifestations of the Veteran's 
service-connected back disability for the right lower 
extremity.  Specifically, the April 2004 VA examiner 
discussed right leg sensory abnormalities, motor function, 
and muscle strength abnormalities.  Furthermore, in February 
2009, the VA examiner reported the presence of clinical 
evidence for active L5-S1 radiculopathy.  Both examiners also 
noted that the Veteran's right calf muscle was smaller than 
his left muscle.

Under 38 C.F.R. § 4.124a, which addresses diseases of the 
peripheral nerves, the term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at the most, 
the moderate degree.  Diagnostic Code 8521 states that an 
evaluation of 10 percent is assigned for mild incomplete 
paralysis of the external popliteal nerve.  A 20 percent 
rating requires moderate incomplete paralysis, and a 30 
percent rating requires severe incomplete paralysis of the 
external popliteal nerve.  A 40 percent evaluation requires 
complete paralysis of the external popliteal nerve, 
manifested by foot drop and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.

Under DC 8520, a 10 percent rating is warranted for mild 
incomplete paralysis of the sciatic nerve while a 20 percent 
rating is warranted for moderate incomplete paralysis of the 
sciatic nerve.  A 40 percent evaluation requires moderately 
severe incomplete paralysis; and a 60 percent evaluation 
requires severe incomplete paralysis with marked muscular 
atrophy.  When there is complete paralysis, the foot dangles 
and drops, no active movement of the muscles below the knee 
is possible, and flexion of the knee is weakened or (very 
rarely) lost.  

Based on the medical evidence previously discussed, and 
resolving doubt in the Veteran's favor, the Board finds that 
a separate 10 percent rating is warranted for the right lower 
extremity neurological deficit under DC 8520.

In sum, and given the facts above, the preponderance of the 
objective medical evidence of record is against a rating in 
excess of 40 percent for the orthopedic manifestations of the 
Veteran's service connected herniated nucleus pulposus status 
post L5-S1 fusion with radiculopathy to the right lower 
extremity and a surgical scar, but he is entitled to a 
separate 10 percent rating, but no more, for his right lower 
extremity neurological deficit.  The benefit of the doubt has 
been resolved in the Veteran's favor to this limited extent.  
38 U.S.C.A. § 5107(b).

Finally, the Board notes that the recent VA examination 
reports in 2004 and 2009 include descriptions of a surgical 
scar on the Veteran's back associated with his earlier 
surgery.  A separate compensable evaluation for residual 
scars is warranted under Esteban v. Brown, 6 Vet. App. at 
261-62, only where none of the symptomatology is duplicative 
or overlapping with other service-connected disability 
arising from the same injury to the same anatomical location.  
Given that the 2009 VA examiner indicated that the Veteran's 
surgical scar was mid lower back with a curve to the right 
"to include the right iliac crest scar", a separate 
compensable rating for a symptomatic scar is not warranted 
beyond that awarded by the Board herein for the donor site 
iliac crest scar discussed below.  Esteban.

2. Above 10 Percent for Chronic Prostatitis

The Veteran's service-connected chronic prostatitis is 
assigned a 10 percent evaluation under DC 7527, for prostate 
gland injuries.  DC 7527 requires VA to rate based on voiding 
dysfunction or urinary tract infection, whichever is 
predominant. For urinary tract infection under 38 C.F.R. § 
4.115a, a 10 percent rating is warranted for long-term drug 
therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management.  A 30 percent is assigned 
for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.

To rate as a voiding dysfunction, the condition is rated as 
urine leakage, frequency, or obstructed voiding.  Urinary 
frequency under 38 C.F.R. § 4.115a, warrants a 10 percent 
evaluation for a daytime voiding interval between two and 
three hours, or, awakening to void two times per night; a 20 
percent rating is warranted for daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night.  A 40 percent rating is warranted for 
daytime voiding interval less than one hour, or awakening to 
void five or more times per night.  38 C.F.R. § 4.115a.

During an April 2004 VA genitourinary examination, the 
Veteran reported having an abnormal urine stream, urinary 
voiding intervals of every 3 hours, and urinary frequency at 
night of 1-2 times nightly.  He had a recurrent history of 
urinary tract infections (UTI).  He reported having 
genitourinary medical treatment and took prescribed 
medication but denied requiring catherization.  The diagnosis 
was residuals of chronic prostatitis and the examiner noted 
that the Veteran was not employed and his symptoms had no 
effect on his daily activities.

Private medical records indicate that a cystoscopy was 
planned to evaluate irritative voiding symptoms and to rule 
out urothelial neoplasia.  Results of a June 2006 computed 
tomography (CT) of the abdomen showed prostatic enlargement.  
A July 2006 office record indicates that the Veteran had mild 
urinary frequency with no urinary intermittency or urgency.  
He had a moderate decreased stream.  July 2006 pathology 
reports indicate benign findings.  July and September 2006 
records indicate the Veteran had prostatic intraepithelial 
neoplasia (PIN).  Results of a cystourethroscopy performed in 
July 2006 indicate the Veteran's urethra was normal, and 
there was a lateral lobe hypertrophy (moderate obstruction) 
in the prostatic urethra with a normal bladder.  

During his 2007 Board hearing, the Veteran testified that he 
experienced urgency but no leakage, and had daytime voiding 
approximately 5 to 6 times a day, with nighttime voiding 3 to 
4 times a night (see hearing transcript at page 10).

The April 2008 private medical records include cytopathology 
indicating that clinical findings were positive for "FISH" 
(fluorescence?)-associated evidence of urothelial carcinoma, 
PIN, and "BPH" (benign prostatic hypertrophy).  The Veteran 
agreed to have cysto/bladder surgery if subsequent test 
results were positive.

During his February 2009 VA examination, the Veteran reported 
seeing his private urologist every six months and said he 
underwent a transurethral resection of the prostate in July 
2006 that showed he did not have a malignancy.  He 
experienced urgency, dribbling, urine retention, daytime 
voiding hourly, and nighttime voiding three times a night.  
He denied urinary leakage, recurrent urinary tract infections 
and obstructed voided and did indicate a need to wear 
absorbent materials.  The diagnosis was chronic prostatitis 
that was inactive with residuals of urinary symptoms, 
urgency, nocturia and dribbling and PIN as shown by prostate 
biopsy with no residuals.  The examiner noted that the 
Veteran's frequent trips to the bathroom could be 
embarrassing and disruptive to need to leave meetings to go 
to the bathroom but the chronic prostatitis should not 
preclude employment of a physical or sedentary nature.  The 
Veteran would need to be afforded an available bathroom and 
be allowed to relieve himself when needed but, otherwise, 
there were not employment limitations.

In light of the recent medical evidence, indicating that the 
Veteran reported nighttime voiding three times a night, the 
Board finds that a rating under voiding dysfunction affords 
him a higher evaluation for his service-connected chronic 
prostatitis.  Resolving all doubt in his favor, his voiding 
at night occurs 3-4 times. There is no claim or suggestion in 
the record that his voiding occurs 5 or more times a night or 
daytime voiding at less than 1 hour intervals.  Thus, a 
higher evaluation of 20 percent is warranted.

The Board also considered other diagnostic codes in rating 
the Veteran's chronic prostatitis.  There is no evidence of 
nephrolithiasis, hydronephrosis, ureterolithiasis, stricture 
of the urethra or removal of half of the penis which would 
warrant a higher rating under DCs 7508, 7509, 7510, 7511 or 
7520.  The Veteran is not status post suprapubic cystotomy, 
which would entitle him to a 100 percent rating under DC 
7516.  Nor are multiple urethroperineal fistulae shown; thus, 
a 100 percent rating under DC 7519 is not for application.  
Finally, there is no evidence of malignant neoplasms of the 
genito-urinary system that would warrant a 100 percent rating 
under DC 7528.

Resolving doubt in the Veteran's favor, a 20 percent rating, 
but no more, is warranted for his service-connected chronic 
prostatitis.

3. Compensable Rating for a Donor Site Bone Graft Scar of the 
Right Iliac Crest.

The Veteran seeks a compensable rating for his donor site 
bone graft scar of the right iliac crest presently evaluated 
under DC 7804.  The rating criteria for evaluating scars were 
amended, effective from October 23, 2008, but these 
regulations only apply to applications for benefits received 
by VA on or after that date.  See 73 Fed.Reg. 54708 (Sept. 
23, 2008).

Under the current rating criteria of 38 C.F.R. § 4.118, DC 
7805, provides that other scars are to be rated on limitation 
of function of affected part.  Diagnostic Code 7804 provides 
a 10 percent rating for superficial scars that are painful on 
examination.  Note (1) to Diagnostic Code 7804 provides that 
a superficial scar is one not associated with underlying soft 
tissue damage.  Note (2) provides that a 10-percent rating 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable rating.  38 C.F.R. § 4.118. DC 7804 also directs 
the rater to see 38 C.F.R. § 4.68 (amputation rule). 38 
C.F.R. § 4.118.

However, the Board notes that DC 7801 is also relevant to 
this case.  Diagnostic Code 7801 provides ratings for scars, 
other than the head, face, or neck, that are deep or that 
cause limited motion.  Scars that are deep or that cause 
limited motion in an area or areas exceeding 6 square inches 
(39 sq. cm.) are rated 10 percent disabling.  Scars in an 
area or areas exceeding 12 square inches (77 sq. cm.) are 
rated 20 percent disabling.  Scars in an area or areas 
exceeding 72 square inches (465 sq. cm.) are rated 30 percent 
disabling.  Scars in an area or areas exceeding 144 square 
inches (929 sq. cm.) are rated 40 percent disabling.  Note 
(1) to DC 7801 provides that scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 38 C.F.R. § 4.25. Note (2) 
provides that a deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118.

According to an April 2004 VA examination for scars, the 
Veteran had a scar on the posterior trunk surface of his 
lumbosacral spine that measured 3 cm. wide and 22 cm. in 
length.  It was tender, but not inflamed and there was no 
edema or keloid formation.  Tissue loss of 3 by 5 cm. was 
noted.  The scar was not elevated and was the of nearby 
normal skin.  There was no skin breakdown or ulceration and 
no limitation of motion or loss of function associated with 
the scar.  It was adherent and there was depression of the 
scar.  The diagnosis was post laminectomy scar and no scar 
seen on right iliac crest.

However, the February 2009 VA spine examination report 
indicates that the Veteran's surgical scar was "mid lower 
back with a curve to the right to include the right iliac 
crest scar-it is all one scar".  The Veteran complained that 
it was sometimes painful and it was tender to palpation on 
examination.  The scar measured 24 cm. in lengthy and was 
.3cm. at its widest.  In the center of the scar was a 5 cm. 
by 3 cm. area of underlying tissue loss that was 1 cm. deep.  
The scar was not unstable but, in the area of tissue loss did 
adhere to the underlying tissue.  The scar did not cause any 
functional limitation.  

Accordingly, giving the Veteran the benefit of the doubt, the 
Board finds that a 10 percent rating, but no more, is 
warranted for a tender and painful scar of the mid lower back 
with a curve to the right to include the right iliac crest 
scar.  There evidence does not reflect a scar in an area or 
areas exceeding 12 square inches (77 sq. cm.) such as to 
warrant a 20 percent.  The benefit of the doubt has been 
resolved in the Veteran's favor to this limited extent.

4.  All Service-Connected Disabilities

Further, there is no evidence of an exceptional or unusual 
disability picture with related factors, such as marked 
interference with employment or frequent periods of 
hospitalization, so as to warrant referral of the case to 
appropriate VA officials for consideration of an extra 
schedular rating under 38 C.F.R. § 3.321(b)(1) (2009). The 
record does not reflect that the Veteran has been frequently 
hospitalized for his back disability, prostatitis, iliac 
crest scar, or right lower extremity deficit.  Although in 
2004 and 2009, the Veteran told VA examiners that he was 
unable to work due back pain, there is no objective evidence 
corroborating any suggestion that the back disability, 
prostatitis, or scar caused a marked interference with 
employment, e.g., sick leave records, wage statements, beyond 
that already contemplated by the schedular rating criteria.  
Consequently, while the Veteran's service-connected back 
disability, prostatitis, right lower extremity deficit, and 
iliac crest scar may well cause some impairment in his daily 
activities, there is nothing in the record to distinguish his 
case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disability.

Thus, the assigned ratings for his back disability, 
prostatitis, right lower extremity deficit, and iliac crest 
scar adequately address, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(the disability evaluation itself is recognition that 
industrial capabilities are impaired).  Therefore, in the 
absence of such factors, the criteria for submission for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
have not been met.

C. TDIU

In February 2004, the RO received the Veteran's formal 
application for a total rating based on individual 
unemployability due to service-connected disabilities (VA 
Form 21-8940).  He reports that he has been unable to work 
due back surgery since 1997.  The appellant does not allege, 
and the record does not show, that his service-connected 
prostatitis and iliac crest scar prevents employment alone, 
or in combination with other service-connected disorders.  In 
a September 2007 VA Form 21-8940 he said he was unable to 
work due to his back and COPD disorders.

The Veteran reports completing four years of college, and 
having work experience in real estate sales.  

During his May 2007 Board hearing, he testified that he was 
unable to sit or drive for extended periods and previously 
worked in real estate sales (see hearing transcript at page 
12). 

A total disability evaluation based on individual 
unemployability due to service connected disorders may be 
assigned where the combined schedular rating for the service- 
connected disabilities is less than 100 percent, when it is 
found that the service-connected disabilities render the 
veteran unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16. 
Unemployability associated with advancing age or intercurrent 
non-service-connected disability may not be considered in 
determining entitlement to a total compensation rating.  38 
C.F.R. § 4.19 (2009).  Factors to be considered are the 
veteran's employment history and his educational and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

Under 38 C.F.R. § 4.16(a), if there is only one service-
connected disability, the disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b).

The sole fact that a veteran is unemployed for non-service- 
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a total 
disability evaluation based on individual unemployability due 
to service connected disorders.  A high schedular rating, in 
itself, is recognition that the impairment makes it difficult 
to obtain and retain employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15 (2008).  In 
evaluating a claim for a TDIU, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  As noted, 
consideration may not be given to the impairment caused by 
non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2009).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991). Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.

Marginal employment exists, on a facts- found basis, when 
earned annual income exceeds the poverty threshold. 38 C.F.R. 
§ 4.16(a).  See Faust v. West, 13 Vet. App. 342 (2000).

The VA General Counsel concluded that the controlling VA 
regulations generally provided that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by such 
circumstances.  Thus, the criteria include a subjective 
standard. It was also determined that "Unemployability" is 
synonymous with the inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (1991).

In this case, service connection has been established for 
herniated nucleus pulposus with degenerative joint disease at 
L5-S1, postoperative fusion of L5-S1 and residual, right 
radiculopathy and scar, evaluated as 40 percent disabling; 
chronic prostatitis, now evaluated as 20 percent disabling; a 
scar at the donor site bone graft of the right iliac crest, 
now evaluated as 10 percent disabling; and a right lower 
extremity neurological deficit, evaluated as 10 percent 
disabling, herein.  The combined evaluation is 60 percent.  
Therefore, the Veteran does not meet the percentage 
prerequisites for entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disorders under 38 C.F.R. § 4.16(a).

As the Veteran does not meet the threshold percentage 
criteria for a total disability evaluation based on 
individual unemployability due to service connected disorders 
set out in 38 C.F.R. § 4.16(a), a total rating may be 
assigned only if the record establishes an exceptional case 
in which his service-connected disabilities nonetheless 
render him unemployable.  The Board concludes that these 
disabilities in their totality do not reflect an exceptional 
case so as to have rendered him unemployable.

Although the Veteran now states that he is unable to work 
because of his back disability, the probative medical 
evidence does not show total unemployability due to service-
connected disabilities alone.  The Board has considered the 
Veteran's statements, the medical reports, and other evidence 
submitted in support of his claim.  The Board also notes that 
the Veteran described his problems at work only in general 
terms and, in March 2004, reported that he was employed as a 
licensed real estate salesman from March 1992 to June 1994 
and from July 1994 to March 1997.  Nevertheless, the record 
does not show exceptional circumstances reflecting an 
inability to obtain and retain any form of substantially 
gainful employment as due to service-connected disabilities.

Finally, the VA examiner in February 2009 found that the 
Veteran was able to sustain gainful, albeit, sedentary 
employment.  It is well to note that there is no medical 
evidence showing that the service-connected disorders alone 
preclude all forms of substantially gainful employment.

The preponderance of the evidence is against the claim for a 
total disability evaluation based on individual 
unemployability due to service connected disorders and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert.

ORDER

Service connection for chronic obstructive pulmonary disease 
is denied.

A rating in excess of 40 percent postoperative herniated 
nucleus pulposus with degenerative joint disease, fusion of 
L5 - S1, right radiculopathy and a scar is denied.

A separate 10 percent rating, but no higher, is granted for 
the chronic neurological manifestation of right lower 
extremity, subject to the laws and regulations governing the 
award of monetary benefits.
 
A 20 percent rating for chronic prostatitis is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A 10 percent evaluation for a donor site bone graft scar of 
the right iliac crest is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


